Citation Nr: 0032059	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99-24 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disorder.

2.  Entitlement to service connection for bilateral foot 
condition.

3.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


REMAND

The veteran is claiming entitlement to service connection for 
a bilateral eye condition and bilateral foot condition.  The 
RO has denied those claims as not well grounded.  
Specifically, the RO found that there was no evidence of 
residuals of injury to the eyes in the veteran's service 
medical records and he had failed to provide evidence of 
treatment in service of a bilateral foot condition.

The standard for processing claims for VA benefits was 
changed, effective November 9, 2000, with the signing into 
law of the Veterans Claims Assistance Act of 2000 (Act) (to 
be codified at Chapter 51 of United States Code), Public Law 
106-475.  The Act removed the requirement for a claimant to 
submit a well-grounded claim.  The Act also passed into law 
the VA's duty to assist claimants in the development of their 
claims.  The provisions of the Act are applicable to this 
case.

In that regard, the veteran alleged on his VA Form 21-526 
that he submitted in October 1998, that both his current and 
former spouse were persons that would have information 
regarding his back, feet and eyes claims.  However, the RO 
did not attempt to develop information from these potential 
sources.  Further, a review of the veteran's service medical 
records does reflect treatment for flash burns, as alleged by 
the appellant, in 1965.

The veteran has also submitted evidence from a private 
physician that reflects care provided regarding the 
appellant's visual acuity.  The records do not contain a 
diagnosis of any type of eye disorder.  However, the records 
do show uncorrected distance vision of 20/200 and corrected 
distance vision of 20/40 in each eye.  

In light of the changes made under the Act, the VA has a duty 
to assist the veteran in the development of his claim.  To 
that end, the RO must inform the veteran that either he can 
obtain evidence from the two persons he said possess relevant 
evidence or he can ask that the RO attempt to obtain the 
evidence.  Also, the veteran should be afforded VA 
examinations as set forth below to provide necessary medical 
evidence relevant to his claim.

In addition to the above, the veteran is advised that the Act 
did not change the basic premise required to establish 
service connection. A veteran seeking disability benefits 
must establish: (1) status as a veteran; (2) the existence of 
a disability; (3) a connection between the veteran's service 
and the disability; (4) the degree of the disability; and (5) 
the effective date of his disability.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  Post-service 
symptomatology may also be considered; however, a medical 
opinion may still be required to establish service 
connection.  See Savage v. Gober, 10 Vet. App. 488 (1997); 38 
C.F.R. § 3.303(b) (2000).

Finally, the veteran's service-connected lumbar spine was 
last examined in December 1998.  Since that time the veteran 
has continually argued that his pain is much worse than was 
reflected in the December 1998 examination.  Therefore, a 
current examination is needed to fairly assess the veteran's 
current level of disability for his service-connected 
lumbosacral strain.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA, and private health 
care providers who may possess additional 
records pertinent to his claim.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified, which have not been 
previously secured.  Any efforts to 
obtain the records must be documented in 
the claims file.  Any records received 
should be associated with the claims 
folder.

2.  The veteran should be contacted and 
requested to provide amplifying 
information regarding the evidence to be 
provided by his current and former spouse 
in support of his claim.  The veteran 
should be requested to indicate whether 
he desires to obtain the information 
himself or whether he requires VA 
assistance.  If the veteran requires 
assistance, the RO should request that 
the veteran provide the necessary address 
so that contact can be made.

3.  Upon the completion of the action 
requested in paragraphs 1 and 2, the RO 
should schedule the veteran for VA 
ophthalmology and orthopedic 
examinations.  The claims file and a copy 
of this remand must be made available and 
reviewed by the examiner prior to the 
examination.  All necessary tests should 
be conducted, including x-rays, etc., 
which the examiner deems necessary.  The 
examiner should review the results of any 
testing prior to completion of the 
report.  The ophthalmology examination 
should include a review of the veteran's 
service medical records, especially the 
entries relating to his flash burns.  The 
examiner is requested to provide an 
assessment as to whether it is at least 
as likely as not that any current 
ophthalmologic disorder is related to any 
incident of service.  The examiner should 
provide a complete rationale for all 
conclusions reached.  The report should 
be typed.

The veteran's orthopedic examination 
should be comprehensive and include a 
detailed account of all manifestations of 
any lumbar spine disorder found to be 
present, to include functional loss due 
to flare-ups, fatigability, 
incoordination, and pain on movements.  
The examiner should report objective 
evidence of pain on movements, if any.  
In regard to the veteran's feet, if a 
disorder is diagnosed, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the disorder could be related to any 
incident of service.  The examiner should 
provide a complete rationale for all 
conclusions reached.  The report should 
be typed.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once in accordance with Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  After undertaking any 
development deemed appropriate in addition 
to that specified above, the RO should 
readjudicate the issues on appeal.  This 
should include reference to DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and 38 
C.F.R. §§ 3.321, 4.40, 4.45, and 4.59 
(2000).

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


